Citation Nr: 1527730	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for bilateral eye disorders.  

4.  Entitlement to service connection for a hernia disorder.  

5.  Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to March 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for PTSD; a low back disability (listed as a lumbar spine condition); bilateral eye disorders (listed as a bilateral eye condition, also claimed as deep pockets); a hernia disorder; and for sleep apnea.  

In September 2014, the Veteran withdrew his request for a Board hearing.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.  

2.  The Veteran does not have a low back disability.  

3.  The Veteran does not have bilateral eye disorders.  

4.  The Veteran does not have a hernia disorder.  


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for bilateral eye disorders have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a hernia disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard January 2012 and May 2012 letters satisfied the duty to notify provisions for the claims for service connection for PTSD, a low back disability, bilateral eye disorders, and for a hernia disorder.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  As discussed in the remand section, the Board is remanding the sleep apnea claim in an attempt to obtain medical records.  The Veteran has solely identified outstanding records potentially relevant to the sleep apnea claim.  Thus, it is not necessary to remand the claims being decided herein.

The Veteran was provided with a VA psychiatric examination in December 2013.  The examination report is sufficient evidence for deciding the claim for service connection for PTSD.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

Although VA examinations or opinions were not provided in connection with the Veteran's claims for service connection for a low back disability, bilateral eye disorders, and for a hernia disorder, the Board finds that examinations are not necessary to make a decision on those claims.  As explained in the analysis below, the record does not contain competent lay or medical evidence of such current diagnosed disabilities or even recurrent symptoms of such disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the VA's duty to assist has been met for these claims.  

II. Analysis

A. PTSD

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran contends that he has a PTSD that is related to, or had its onset in, service.  He specifically maintains that he should be service-connected for PTSD based on an alleged stressor while he served in Germany.  

The Veteran served on active duty from November 1983 to March 1987.  His DD Form 214 indicates that he had one year, seven months, and ten days of foreign service.  His occupational specialty was listed as a fire support specialist and it was noted that he served in that position for three years.  His service personnel records do not indicate that he was awarded decorations evidencing combat.  Such records do show that he served in Germany from July 29, 1985 to March 5, 1987.  His principle duty was listed as a radio teletype operator.  

The Veteran's service treatment records do not show treatment for PTSD, or for any other psychiatric problems.  

The Veteran has reported essentially one stressor.  In a November 2011 stressor statement, he indicated that his unit arrived at Rhein Main Air Base in Germany a day after a car bombing on August 8, 1985.  He reported that although he did not witness the actual car bombing, he did have to guard the site where bombing occurred and that he could see the damaged building and cars, as well as the debris from the bombing.  He stated that he was on high alert and that his emotions and energy were at a high level.  The Veteran indicated that as a result of facing the reality that he could die in Germany, he participated in destructive behavior which eventually ended his military service.  

A February 2013 response from the Defense Personnel Records Information Retrieval System (DPRIS) indicated that the Veteran's unit of assignment was not specifically provided.  It was noted that their research indicated that the Veteran's unit of assignment during the period of the claimed stressor may have been the 4th Battalion, 29th Field Artillery.  DPRIS indicated that they coordinated their research with the United States Army Europe (USAREUR) G3, which was stationed in Heidelberg, Germany.  DPRIS noted that the G3 documented that the 4th Battalion, 29th Field Artillery, was located at Wetzel Kaseme in Baumholder, Germany during the time period.  DPRIS maintained that they were unable to locate unit records submitted by the 4th Battalion, 29th Field Artillery for the time period of the stressor, but that they researched other historical information available to that office.  It was noted that the historical information researched for the period from January 1, 1985 to December 31, 1985 documented that on August 8, 1985, a car bomb attack occurred at Rhein Main Air Base in Germany which killed two Americans and twenty other people.  DPRIS stated that they were unable to document who or what other units may have responded to the securing of the blast site.  

In a February 2013 memorandum, a U.S. Army and Joint Services Records Research Center (JSRRC) coordinator at the RO indicated that the Veteran's official military personnel file showed that he served in the Army with the HHB 4th Battalion, 29th Field Artillery, from July 29, 1985 to February 5, 1987.  It was noted that the Veteran reported, as to a stressor, that there was a car bomb at the Rhein Main Air Base on August 5, 1985 and that although he arrived after the bombing, he had to guard the site where the incident occurred and that he could see the damaged buildings and cars, as well as debris from the bombing.  

The JSRRC coordinator reported that a request was sent to the JSRRC to verify the Veteran's claimed incident.  It was noted that in February 2013, a response was received from the JSRRC (as discussed above and listed as from DPRIS).  The JSRRC coordinator indicated that corroboration of every detail, including the Veteran's participation in the claimed stressful event was not required as the evidence of record was sufficient to imply the Veteran's personal exposure to the event.  The JSRRC coordinator indicated that the Veteran's lay testimony established the occurrence of the claimed stressor as there was no clear and convincing evidence to the contrary, and the claimed stressor was consistent with the circumstances, conditions, and hardships of the Veteran's service.  The JSRRC coordinator found that the stressor provided by the Veteran was corroborated.  Therefore, the Board finds that the evidence is sufficient to establish the occurrence of his claimed stressor.  

A December 2013 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran served from 1983 to 1987.  The Veteran stated that he worked in a mill and a forging factory after service.  He indicated that he had worked as a PSC technician for the previous two months.  He maintained that he had not had any mental health treatment.  It was noted that the Veteran denied that he had a substance abuse history prior to the military, during the military, or post-military.  

The examiner reported, as to a stressor, that the Veteran indicated that while in Germany he was a guard and that he saw the aftermath of a car bombing the next day.  The examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria based on the examination.  The examiner also specifically found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria and that he also did not have a mental disorder that conformed to the DSM-5 criteria.  DSM-5 is the more recent version of DSM that is now in effect.

The Board observes that the medical evidence fails to show that the Veteran has been diagnosed with PTSD.  The examiner, pursuant to the December 2013 VA psychiatric examination report, after a review of the claims file, specifically indicated that the Veteran did not have a diagnosis of PTSD or any other mental disorders.  There are no other treatment reports of record referring to PTSD or any other psychiatric disorders.  

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Here, the evidence shows that the Veteran is not currently diagnosed with PTSD.  

The Veteran essentially alleges that he has PTSD as a result of a stressor during service.  The Board observes that the Veteran is competent to report symptoms that he thought were indicative of PTSD during service or after service; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of these conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  See also Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014) (medical diagnosis is required for establishing service connection for PTSD). 

Here, the preponderance of the evidence is against the claim of service connection for PTSD.  The evidence does not reflect that the Veteran has PTSD.  As there is no doubt to be resolved, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. Low Back Disability, Bilateral Eye Disorders, and a Hernia Disorder

The Veteran essentially contends that he has a low back disability, bilateral eye disorders, and a hernia disorder that are all related to service.  He specifically maintains that he injured his back when he fell into a tank ditch while serving in Germany.  He states that he was knocked out briefly, but that he was able to continue with his field exercise.  The Veteran indicates that he did not go to sick call because he was participating in a field exercise and the medic was assigned to his unit.  

The Veteran also indicates that although he was not diagnosed with bilateral eye disorders while he was in the military, a civilian examination revealed that he was a future candidate for developing glaucoma.  He indicates that he did not follow-up with the ophthalmologist or optometrist after that his examination.  He further indicates that he was treated for sexual transmitted diseases and a hernia while he was on leave in August 1986.  The Veteran maintains that he was discharged from the military prior to getting medical treatment for a testicular hernia, but that he definitely had the disorder prior to his discharge from the service.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of low back problems, right or left eye problems, or of any hernias.  

There are no post-service treatment reports of record and post-service VA examination reports do not refer to any treatment low back problems, right and left eye problems, or for any hernia disorders.  

As noted previously, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain, 21 Vet. App. at 321.  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich, 104 F.3d at 1328.  Here, the evidence shows no current low back disability, bilateral eye disorders, or hernia disorder.  

The Veteran essentially alleges that he has a low back disability, bilateral eye disorders, and a hernia disorder that had their onset during his period of service.  The Board observes that the Veteran is competent to report symptoms that he thought were indicative of a low back disability, bilateral eye disorders, or a hernia disorder during service or after service; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of these conditions.  See Jandreau, 492 F.3d at 1372, 1376-77 (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  

Significantly, although the Veteran identified possible in-service injuries, events or diseases regarding these three claimed disabilities, he has not even set forth any symptoms of which he may be presently suffering from.  Moreover, he has not identified any treatment records which would evidence such symptoms.  Although VA has a duty to assist claimants in developing claims, ". . . a claimant has the responsibility to present and support a claim for benefits. . . ."  38 U.S.C.A. § 5107(a).  Here, the Veteran has not met the burden to show a current disability for these claims and there is insufficient evidence to even trigger a VA examination under McLendon.

Here, the preponderance of the evidence is against the claims of service connection for a low back disability, bilateral eye disorders, and for a hernia disorder.  The evidence does not reflect that the Veteran has these claimed disabilities and he has not presented sufficient evidence of experiencing possible recurrent symptoms such that a VA examination would be warranted.  As there is no doubt to be resolved, service connection is not warranted for these claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


ORDER

Service connection for PTSD is denied.  

Service connection for a low back disability is denied.  

Service connection for bilateral eye disorders is denied.  

Service connection for a hernia disorder is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for sleep apnea.  

The Veteran contends that he has sleep apnea that is related to service.  He specifically maintains that he suffered from sinus and breathing problems during service.  He also reports that he suffered a severe reaction when canisters were thrown in the gas chambers when he was in Oklahoma.  He states that he never had a sleep study during service.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of sleep apnea.  There are no post-service treatment records of record, and post-service VA examinations reports do not show treatment for sleep apnea.  

The Board notes that, unlike the claims discussed above, in a February 2014 VA Form 9, the Veteran specifically reported that he would be having a sleep study in March 2014.  There is no indication in the record that there has been an attempt to obtain the March 2014 sleep study.  As there are possible treatment records that may be pertinent to the Veteran's sleep apnea claim, they should be obtained on remand.

The Board finds that the Veteran should also be afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims file, as to his claim of service connection for sleep apnea.  Such an examination must be accomplished on remand.

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for sleep problems since his separation from service in March 1987.  Obtain copies of any relevant medical records, to specifically include a sleep study in March 2014.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed sleep apnea.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate if the Veteran has diagnosed sleep apnea.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep apnea is etiologically related to, or had its onset during, his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of sleep problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


